Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same or similar material that is commonly recyclable" in lines 6-7.  It is unclear what are metes and bounds of commonly recyclable plastics, what constitutes a recyclable plastic as common. 

The term "generally" in claim 7 is a relative term which renders the claim indefinite.  The term "semi-circular shape" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 15 recites the limitation "the second surface of the support flange" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Claims 1, 11, nor 13 state structure of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolak (US 20180155113) in view Chang (US 4438856).
Regarding Claim 1, Wolak teaches a container assembly suitable for holding pressurized content (Fig. 7 [0017] “a pressurized dispensing system that includes a plastic bottle”), the assembly comprising: a plastic container (Fig. 1 bottle 100 [0020]), the container (Fig. 1 bottle 100)  including an upper segment (Fig. 1 upper end 102), a support flange (Fig. 1 transfer ring 114), a sidewall portion (Fig. 1 sidewall 105), and a rounded base portion (Fig. 4 rounded base 106 [0028]); a plastic base cup (Fig. 7 base cup 600), the base cup (Fig. 7 base cup 600) is connected to the rounded base portion (Fig. 4 rounded base 106 [0028]) of the container (Fig. 7 bottle 100 [0037] “the rounded base 106 of the bottle 100 is attached to a base cup 600.” ) and configured to support the plastic container (Fig. 7 [0037] “The base cup 600 allows the system 500 to stand up-right on a flat surface despite the rounded base 106.”); wherein the plastic container (Fig. 7 bottle 100 [0017] “a pressurized dispensing system that includes a plastic bottle”) and the plastic base cup (Fig. 7 base cup 600) are comprised of the same or similar material that is commonly recyclable ([0020] “The bottle 100 in this embodiment is made from a plastic material” and “Some examples of such plastics include branched or linear PET.” [0028] “Details of a base cup and how the base cup can be attached to the bottle 100 can be found in commonly-assigned U.S. patent application Ser. No. 15/166,337, which is hereby incorporated by reference in its entirety.” which describes in U.S. patent application Ser. No. 15/166,337 as a published document US 20170341849 [0030] “Examples of polymeric resins that could be used to form the base cup 200 include PET” ‘849).
Wolak does not teach a plastic base cup including a stepped outer surface.
Chang teaches a pressurized fluid package comprising an oriented plastic bottle having a generally cylindrical side wall, a neck terminating in a finish or a closure at the upper end, and a hemispherical bottom wall, and a base cup of plastic material. Chang further teaches a plastic base cup (Fig. 2 base cup 11) including a stepped outer surface (Fig. 2 cylindrical portion 22 stepped from 21 [c.3 l.7-11] a cylindrical portion 22 of greater diameter is provided at the upper end of the peripheral wall). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolak to incorporate the teachings of Chang to have the upper end of base cup 600 have a greater diameter than the rest of the peripheral wall (Wolak) as shown in figure 2 by the cylindrical portion 22 of base cup 11 being stepped form 21 of base cup 11 (Chang) so that the base cups can be readily stacked and unstacked [c.3 l.10-11].

Regarding Claim 2, Wolak teaches wherein the plastic material comprises polyethylene terephthalate (PET) ([0020] “The bottle 100 in this embodiment is made from a plastic material” and “Some examples of such plastics include branched or linear PET.” [0028] “Details of a base cup and how the base cup can be attached to the bottle 100 can be found in commonly-assigned U.S. patent application Ser. No. 15/166,337, which is hereby incorporated by reference in its entirety.” which describes in U.S. patent application Ser. No. 15/166,337 as a published document US 20170341849 [0030] “Examples of polymeric resins that could be used to form the base cup 200 include PET” ‘849).

Regarding Claim 3, Wolak teaches wherein the plastic container and the plastic base cup are comprised of the same plastic material ([0020] “The bottle 100 in this embodiment is made from a plastic material” and “Some examples of such plastics include branched or linear PET.” [0028] “Details of a base cup and how the base cup can be attached to the bottle 100 can be found in commonly-assigned U.S. patent application Ser. No. 15/166,337, which is hereby incorporated by reference in its entirety.” which describes in U.S. patent application Ser. No. 15/166,337 as a published document US 20170341849 [0030] “Examples of polymeric resins that could be used to form the base cup 200 include PET” ‘849) and PET is a known as a recyclable material as shown in Cronin (US 20060118435), McKenzie (US 20150298384), Kauffman (US 4822653), Barnhart (US 5140945), and Schloss (US 5965081).

Regarding Claim 4, Wolak teaches wherein the base cup is thermoformed [0028] “Details of a base cup and how the base cup can be attached to the bottle 100 can be found in commonly-assigned U.S. patent application Ser. No. 15/166,337, which is hereby incorporated by reference in its entirety.” which describes in U.S. patent application Ser. No. 15/166,337 as a published document US 20170341849 [0030] “The base cup 200 may be an injection molded resin, thermoformed, or stretch blow molded.” ‘849).
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  

Regarding Claim 5, Wolak teaches wherein the container assembly (Fig. 7 [0017] “a pressurized dispensing system that includes a plastic bottle”) is comprised of PET ([0020] “The bottle 100 in this embodiment is made from a plastic material” and “Some examples of such plastics include branched or linear PET.”) wherein the container assembly (Fig. 7 [0017] “a pressurized dispensing system that includes a plastic bottle”) is comprised of 80% or more, by weight, of PET ([0020] “The bottle 100 in this embodiment is made from a plastic material” and “Some examples of such plastics include branched or linear PET.” As the pressurized dispensing system is made of the plastic material branched or linear PET, then the pressurized dispensing system product is made 100% of the PET which exceeds the constraint of 80% by weight).

	Regarding Claim 9, Wolak discloses the claimed invention except for the plastic base cup has a weight of about 3.0 ± 0.6 grams.  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to make the plastic cup with a weight of about 2.4-3.6 grams in order to have a low weight to save on shipping and manufacturing costs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (In. re Aller, 105 USPW 233), and since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and MPEP 2144.04. It is further noted that no criticality has been established for the claimed weight range.
 
Regarding Claim 10, Wolak discloses the claimed invention except for the plastic base cup has a capacity of about 9.7 fl. oz. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the plastic cup of the invention be able to sized for a capacity of 9.7 fl. oz. to hold a like volume quantity of liquid, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 .

Claims 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wolak (US '113) - Chang (US '856) as applied to claim 1 above, and further in view of Garman (US 20060060554).
Regarding Claim 6, Wolak teaches wherein the support flange (Fig. 1 transfer ring 114).
Wolak does not teach wherein the support flange includes a formation or locator.
Garman teaches a blow molded plastic container adapted to hold contents under pressure [0001]. Garman further teaches wherein the support flange (Fig. 1 external support flange 36) includes a formation or locator (Fig. 1 and 3 locating element 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wolak to incorporate the teachings of Garman to include the locating element 38 on support flange 36 of Garman to the transfer ring 114 of Wolak to aid the automated equipment for assembling the dispensing closure to the container (Garman [0003]).

Regarding Claim 14, the combination teaches wherein the support flange (Fig. 1 transfer ring 114) includes a first surface (Fig. 3 annotated) and a second surface (Fig. 3 annotated) spaced apart from the first surface (Fig. 3 annotated). 

    PNG
    media_image1.png
    827
    1030
    media_image1.png
    Greyscale

The combination does not teach the second surface is arranged at least 15 degrees relative to the first surface.
While the figures of Garman are not to scale, figure 5 appears to depict the second surface (annotated) is arranged at least 15 degrees relative to the first surface (annotated) which falls within the claimed range, further it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to have made the angle of between the first and second surface of the external support flange 36 as suggested by the figure, since applicant has not disclosed that this range solves any stated problem or is for any particular purpose and no criticality has been established for this range. 

    PNG
    media_image2.png
    399
    629
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Garman to have the transfer ring 114 have the annotated second surface be angled form the annotated first surface (Wolak) as shown by the annotated first and second surface of support flange 36 of Garman to aid the automated equipment for assembling the dispensing closure to the container.

Regarding Claim 15, while the figures of Garman are not to scale, figure 5 appears to depict the second surface (annotated) is of the support flange (external support flange 36) is arranged at least 105 degrees relative to an outer surface of the upper segment (annotated) which falls within the claimed range, further it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to have made the angle of between outer surface of the upper segment and second surface of the external support flange 36 as suggested by the figure, since applicant has not disclosed that this range solves any stated problem or is for any particular purpose and no criticality has been established for this range. 

    PNG
    media_image3.png
    478
    689
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Garman to have the transfer ring 114 have the annotated second surface be angled form the annotated upper segment (Wolak) as shown by the annotated upper segment and second surface of support flange 36 of Garman to aid the automated equipment for assembling the dispensing closure to the container.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wolak (US '113) Wolak (US '113) - Chang (US '856) -Garman (US '554) as applied to claim 6 above, and further in view of Patel (US 20120211457).
Regarding Claim 7, Patel teaches a plastic aerosol container. Patel further teaches wherein the formation or locator has a generally semi-circular shape (Fig. 1 and 2 “recesses 24 in support ledge 18”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Patel to include the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wolak (US '113) - Chang (US '856) as applied to claim 1 above, and further in view of Kitcher (US 20150096913).
Regarding Claim 8, Wolak does not teach wherein the plastic base cup includes a symbol indicating recyclability.
Kitcher teaches a container made of recycle material like plastic. Kitcher further teaches wherein the plastic cup (Fig. 4 container 120 [0026] container of one-piece integrally formed construction of plastic) includes a symbol indicating recyclability (Fig. 4 indicia, a recycling logo, 134 [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kitcher to include the embossed indicia, a recycling logo, 134 on the container 120 to the base cup 600 on bottle 100 to promote economic disposal of the container after it is empty of its product by indicating it is made of a recycling material and help reduce the waste sent to landfills.
It is further noted that the courts have found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art [see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)].

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wolak (US '113) - Chang (US '856) as applied to claim 1 above, and further in view of Cassoni (US 20180339843).
Regarding Claim 11, Wolak teaches wherein the plastic container (Fig. 1 bottle 100 [0020]) includes a ring (Fig. 1 a crimp ring 110).
Wolak does not teach an inner radial wall segment of the ring that is offset outwardly from an inner radial wall segment of the upper segment.
Cassoni teaches an aerosol container for use as an aerosol dispenser. Cassoni further teaches wherein the plastic container (Fig. 10 [0040]) includes a ring (Fig. 10 annotated) and an inner radial wall segment of the ring (Fig. 10 annotated) that is offset (Fig. 10 annotated by the square box and associated dotted lines) outwardly from an inner radial wall segment of the upper segment (Fig. 10 annotated).

    PNG
    media_image4.png
    428
    1036
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Cassoni to include the annotated offset of annotated inner radial wall segment of the ring outwardly from the annotated inner radial wall segment of the upper segment to respectfully the crimp ring 110 and the upper end 102 to provide a better seal to prevent leakage (Cassoni [0092]). 

Regarding Claim 12, the combination teaches wherein the offset is at least 0.90 mm (Fig. 10 “first annular sealing surface 31” [0104] “The first annular sealing surface 31 may be longitudinally disposed at least 1 mm” ‘843; the prior art meets the claimed language of at least 0.90 mm for first annular sealing surface 31 is at least 1 mm which overlaps at least 0.90 mm. (MPEP 2144.05 (I)) In the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wolak (US '113) - Chang (US '856) - Cassoni (US ‘843) as applied to claim 11 above, and further in view of Decock (US 11242181).
Regarding Claim 13, the combination teaches wherein the plastic container (Fig. 7 plastic bottle 100) includes a closure (Fig. 7 spray mechanism 502) configured to cover an opening (Fig. 3 opening 112) of the plastic container (Fig. 7 plastic bottle 100) and a portion of the closure (Fig. 7 spray mechanism 502) extends over and around a portion of the ring (Fig. 7 annotated 110). 
The combination does not teach wherein the plastic container includes an area for filling or decompression arranged between the ring and a portion of the closure.
Decock teaches dispensing device that seals a container. Decock further teaches wherein the plastic container (Fig. 2 reservoir 12) includes an area for decompression (Fig. 2 annotated) arranged between the ring (Fig. 2 annotated) and a portion of the closure (Fig. 2 annotated).

    PNG
    media_image5.png
    741
    542
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Decock to include to square off new offset (Cassoni) crimp ring 110 to form a sharp corner off set from the inner wall of the upper segment to create an area for decompression (Wolak) as seen by the indented annotated interior surface of the ring at the sharp corner offset from the annotated inner radial wall segment of the upper segment creating the annotated area for decompression of Decock to create a sealing zone for an leak tight contact between the closure and the container.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wolak (US '113) - Chang (US '856) as applied to claim 1 above, and further in view of Wolak (US 20170341849).
Regarding Claim 16, the combination does not explicitly teach wherein the base cup and the container are connected via an adhesive.  
Wolak ‘849 teaches . Wolak ‘849 further teaches wherein the base cup (Fig. 8 base cup 200) and the container (Fig. 8 bottle 100) are connected via an adhesive (Fig. 8 adhesive 300 [0027] making the center of the rounded bottom 114 a good location for applying an adhesive to connect a base cup).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wolak ‘849 to have the base cup 600 adhered to the bottle 100 by an adhesive (Wolak ‘113) as seen by the base cup 200 adhered to bottle 100 by adhesive 300 to keep the base cup secure to the bottle during use and transport.

Response to Arguments
Applicant’s arguments, see pg. 5, A. Independent Claim 1, 2nd para., filed 01/07/2022, with respect to the amendment of claim 1 have been fully considered and are persuasive.  The rejection of 09/09/2021 has been withdrawn. Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wolak (US 20180155113) in view Chang (US 4438856)
Applicant argues on pg. 5 “Wolak merely notes that plastics [sic] bottles are generally easier to recycle than metallic containers. Neither Wolak nor the incorporated reference therein teach or suggest that the plastic container and plastic base cup are specifically comprised of the same or similar material that is commonly recyclable. In fact, the listing of plastic materials relied upon by the Office from the incorporated reference makes no reference at all as to recycling. Consequently, there would be no motivation and/or predictability associated with Wolak to require that the plastic container and the plastic base cup, as taught by Wolak, are comprised of the same or similar plastic material, or that such plastic material would be commonly recyclable.”, and examiner replies that applicant states in [0065] of PET is stated as a recyclable material in Cronin (US 20060118435) [0079], McKenzie (US 20150298384) [0035], Kauffman (US 4822653) [c.1 l.6-22], Barnhart (US 5140945) [c.1 l.15-22], and Schloss (US 5965081) [abstract]. According to Americanberverage.org, “Polyethylene terephthalate, also called PET, is the name of a type of clear, strong, lightweight and 100% recyclable plastic. Unlike other types of plastic, PET is not single use. PET is 100% recyclable, versatile and is made to be remade.” (https://www.americanbeverage.org/education-resources/blog/post/what-is-pet/#:~:text=Polyethylene%20terephthalate%2C%20also%20called%20PET,is%20made%20to%20be%20remade). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





/J. Gregory Pickett/             Supervisory Patent Examiner, Art Unit 3736